Citation Nr: 0101930	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died on February [redacted], 1999, served on active 
duty from August 1939 to February 1946 and was a prisoner of 
the Japanese government for several years.  The appellant is 
his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


REMAND

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  Service connection for the 
cause of the veteran's death may be granted when it can be 
shown that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death.  Rather, it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000).

The death certificate shows that the veteran died as a result 
of malignant lymphoma of approximately one year's duration.  
Other significant conditions contributing to his death, but 
not resulting in the underlying cause, were coronary artery 
disease and diabetes mellitus.  The final autopsy report 
shows that the veteran had moderate to severe coronary 
atherosclerosis, ischemic atrophy, and fibrosis of the 
myocardium.  

At the time of the veteran's death, service connection was in 
effect for multiple disabilities, including ischemic heart 
disease, evaluated as 30 percent disabling.  Also in effect 
was a total rating due to the veteran's unemployability 
caused by service-connected disability.  38 C.F.R. § 4.16(a) 
(2000).  The total rating was effective on May 24, 1995.  

The primary thrust of the appellant's contentions is that the 
service-connected ischemic heart disease left the veteran too 
weak to fight off the fatal cancer.  Therefore, she maintains 
that the veteran's service-connected heart disease 
constituted a contributory cause of death so as to render the 
veteran's cause of death service-connected.  38 U.S.C.A. 
§ 1310.  

In its April 1999 rating decision, the RO concluded that the 
appellant's claim was not well grounded, because the evidence 
did not include a medical nexus between the fatal lymphoma 
and service.  In a July 1999, the RO also found that the 
veteran's service-connected heart disease was not a 
contributory cause of his death, because the fatal lymphoma 
had been so overwhelming that death could be anticipated 
irrespective of any co-existing conditions.  Although the 
death certificate indicated that the veteran's heart disease 
did not relate to the underlying cause of death, i.e. 
malignant lymphoma, a more detailed discussion should have 
been provided, particularly because the alleged contributory 
cause involved a vital organ.  

Pursuant to the applicable regulations, a service-connected 
disability, which involves an active process and affects a 
vital organ, may be a contributory cause of death even if the 
immediate cause of death is of such an overwhelming nature 
that eventual death is certain (emphasis added).  38 C.F.R. 
§ 3.312(c)(4); see, e.g., Schoonover v. Derwinski, 3 Vet. 
App. 166 (1992).  In this regard, the Board notes that the 
veteran's records have not been reviewed by a physician to 
ascertain whether the veteran's service-connected heart 
disease could have been a contributory cause in producing 
death.  

Finally, the Board notes that, during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, that law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  That change in the law was applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for the 
cause of the veteran's death.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  The RO 
should also request that the appellant 
provide any additional relevant medical 
records she may possess.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

2.  When the foregoing actions are 
completed, the RO should arrange to have 
the veteran's claims folder reviewed by a 
physician for an opinion as to whether it 
was at least as likely as not that the 
veteran's service-connected heart disease 
contributed substantially or materially 
to the cause of the veteran's death, 
combined to cause death, or aided or lent 
assistance to the production of death.  
Any indicated consultations should be 
conducted, and the rationale for all 
opinions should be set forth in writing.  
The reviewing physician should indicate 
in writing that the claims file has been 
reviewed. 

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate on the merits the issue of 
entitlement to service connection for the 
cause of the veteran's death.  In so 
doing, the RO must ensure compliance with 
the Veterans Claims Assistance Act of 
2000.  If the benefits sought on appeal 
are not granted, she and her 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The appellant need take no 
action until she is notified.  The appellant has the right to 
submit any additional evidence and/or argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



